DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments in the Amendment filed June 3, 2022 (herein “Amendment”) regarding the rejection of the independent claims 1 and 10, and claims depending therefrom under 35 U.S.C. 103 as being unpatentable over Sainath and Kao NPL have been fully considered but are persuasive only as regards the actual amendments made to the claims, for which newly cited Variani et al., US 2018/0068675 A1 is newly cited. Further, Applicant sets forth on page 9 of the Amendment that secondary reference Kao NPL does not teach or suggest “frequency data extracted from each section ... is set in a preset direction.” However, these limitations are not recited in the independent claims 1 and 10, and new independent claim 18. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments and amendments in the Amendment regarding the rejection of claims 3-7 and 12-16 under 35 U.S.C. 103 are persuasive only to the extent that these claims have been amended to now recite completely different limitations than previously, thus requiring a new ground of rejection, as set forth in detail below.
 Regarding cited reference Choi NPL as being valid prior art, please note, the foreign priority for the present application has not been perfected by way of an certified English language translation provided for the foreign priority application number KR 10-2019-0111046, with a filing date of September 6, 2019. Note that to date, there is still not even a certified copy of the other Korean application listed for foreign priority, KR 10-2019-0013044, nor a certified English translation for that application. Accordingly, until foreign priority is perfected, the earliest effective filing date for the present U.S. application is the U.S. filing date of September 4, 2020. see MPEP §2304.01(c). Moreover, even once foreign priority is perfected, in order to disqualify the Choi NPL reference, which has authors that are not part of the inventive entity of the present application, and thus is “by others,” Applicant needs to file an affidavit or declaration under 37 CFR 1.130. see MPEP §2152.06(D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sainath et al., (US 10,762,894 B2, herein “Sainath”) in view of Variani et al., (US 2018/0068675 A1, herein “Variani”).
Regarding claims 1 and 18, Sainath teaches [A non-transitory computer-readable recording medium for keyword spotting, wherein the program instructions are executable by one or more processors to perform a process that comprises – claim 19 / an operation method of an apparatus for a keyword spotting, the method comprising -claim 1] (Sainath Abstract, col. 12, ll. 26-59, method for keyword spotting using a convolutional neural network where operations disclosed as implemented by program instructions on a non-transitory program carrier for execution by a data processing apparatus that can be a programmable processor): 
obtaining, from an input voice, an input feature map based on frequency data extracted [from – claim 1/for – claim 18] each section dividing the input voice by a predetermined period (Sainath col. 10, lines 1-25, the keyword spotting system (KWS) provides a two-dimensional set of input values (feature map) to a convolutional neural network, the input values representing features of an utterance (input voice) at specific points in time (where the span of time for the 2D set is a predetermined period)); 
performing a convolution operation between the input feature map (Sainath col. 6, lines 4-5, 18-62, CNN having multiple CNN layers (thus including a first layer) that convolves (performs a convolution) the input feature values as an input feature map) and at least one filter (Sainath col. 6, lines 18-35, the CNN includes a weight matrix as a filter (n different filters) defined in t x f (2 channels of length t and f), which is also the same channel length that the input feature values is defined by); 
storing a result of the convolution operation as an output feature map (Sainath col. 11, lines 61-63, col. 10, lines 43-48, and col. 5, lines 17-51, the CNN performs convolutional multiplication to generate a feature map, which is then provided to another layer in the KWS system, such as the DNN, where col. 13, lines 12-28 teach that the processes and logic flows are performed by programmable computers executing one or more computer programs to perform functions by operating on input data and generating output, the computers including a central processing unit receiving instructions and data from a memory for storing instructions and data); and 
extracting a keyword from the input voice based on the output feature map (Sainath col. 5, lines 16-21, 50-63, and col. 11, lines 8-22, the CNN provides output of generated feature maps (output feature map) to the DNN (learned machine learning model) and the DNN with the posterior handling module produces a score corresponding to a key phrase to detect particular keywords or key phrases (extract a voice keyword)).
Although Sainath teaches a 2D data set with time x frequency dimensions, and where Applicants in paragraph 56 of the Application state that when a length of the input feature map in the channel direction is 1, it is “understood as” a 2D data of size t x f, and thus Sainath’s 2D data of time x frequency is the same considering a length in the channel direction as 1, Sainath does not explicitly teach “in which a length in a channel direction of the input feature map data is defined.”
Variani teaches in which a length in a channel direction of the input feature map data is defined (Variani paras. 36 and 102, a feature map is created with dimensions M X 1 X P, where M and 1 correspond to time and frequency respectively, and P corresponds to feature map index where there is a filter p ϵ P for each channel, therefore the P dimension defines a channel direction of the feature map).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 2D set of input values in a key word spotting system as disclosed by Sainath with the feature map including length in a channel direction as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Regarding claims 2 and 11, Sainath does not explicitly teach the limitations of claims 2 and 11. Variani teaches wherein the input feature map represents data corresponding to a size of t x 1 x f (width x height x channel)  (Variani para. 102, a feature map is created with dimensions M X 1 X P, where M and 1 correspond to time and frequency respectively, and P corresponds to feature map index where there is a filter p ϵ P for each channel, therefore the P dimension defines a channel direction of the feature map) and the at least one filter represents data corresponding to a size of t' x 1 x f (width x height x channel), where t and t' represent the number of activations listed in an axial direction corresponding to time, and f represents the number of activations listed in an axial direction corresponding to frequency (Variani paras. 103, 108, the filters are defined as LxFx1, which if rotated, would be Lx1xF, and where L corresponds to filter size, time-wise, which is the number of filter coefficients (activations), and F corresponds to frequency).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 2D set of input values in a key word spotting system as disclosed by Sainath with the feature map including a feature map and convolution filters as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Regarding claims 4 and 13, Sainath teaches [performing the convolution operation comprises performing – claim 4/ the processor is further configured to perform – claim 13] a first convolution operation between the input feature map (Sainath col. 6, lines 4-5, 18-62, CNN having multiple CNN layers (thus including a first layer) that convolves (performs a convolution) the input feature values as an input feature map) and each of n different filters covering frequency range of the input feature (Sainath col. 6, lines 18-35, the CNN includes a weight matrix as a filter (n different filters) defined in t x f (2 channels of length t and f), which is also the same channel length that the input feature values is defined by).
Regarding claims 5 and 14, while Sainath does teach a second convolution, Sainath does not explicitly teach all of the limitations of claims 5 and 14. Variani teaches [further comprising performing – claim 5 / wherein the processor is further configured to perform – claim 14] a second convolution operation by using a first convolution block that performs a plurality of sub-convolution operations in which at least one or more stride values are respectively applied to a result of the first convolution operation (Sainath fig. 1, para. 37, a spectral filtering convolutional layer 104 is performed after the multichannel spatial filtering convolutional layer 102, thus 104 being a second convolution operation, where in layer 104, time convolution is performed on each (sub-convolution operations) of P feature maps (result of first convolution operation), where the filters share the same time convolution (thus stride of 1)).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key word spotting system as disclosed by Sainath with the convolution operations as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Regarding claims 6 and 15, Sainath does not explicitly teach the limitations of claims 6 and 15. Variani teaches [further comprising performing – claim 6/ wherein the processor is further configured to perform – claim 15] a second convolution based on a plurality of first convolution blocks to which at least one of the number of strides and filters is applied differently (Variani fig. 1, paras. 35-42, a frequency convolutional layer 110 performs convolution on the output of convolutional layer 104, which performs convolution on the output of convolutional layer 102, where layer 102 has a plurality of convolution blocks as shown, and where P filters (where para. 35 teaches that P can be equal to 10 spatial filters) are used for the layer 102, but 256 filters are used for the convolutional layer 110, therefore a different number of filters for the first convolution versus the second convolution 110).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key word spotting system as disclosed by Sainath with the convolution operations as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Regarding claims 7 and 16, while Sainath does teach a second convolution, Sainath does not explicitly teach all of the limitations of claims 5 and 14. Variani teaches [wherein performing the second convolution operation comprises performing – claim 7 / wherein the processor is further configured to perform – claim 16] the second convolution by using a second convolution block that performs a plurality of preset sub-convolution operations based on a result of an operation of the first convolution block and a stride value (Sainath fig. 1, para. 37, a spectral filtering convolutional layer 104 is performed after the multichannel spatial filtering convolutional layer 102, thus 104 being a second convolution operation, where in layer 104, time convolution is performed on each (sub-convolution operations) of P feature maps (result of first convolution operation), where the filters share the same time convolution (thus a stride value, which is 1)).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the key word spotting system as disclosed by Sainath with the convolution operations as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Regarding claim 10, Sainath teaches an apparatus for extracting a voice keyword using an artificial neural network, the apparatus comprising (Sainath col. 13, ll. 12-20 and Abstract, method for keyword spotting using a convolutional neural network, where the processes and logic flows described are performed by one or more programmable computers): 
a memory in which at least one program is stored (Sainath col. 13, ll. 20-33, memory devices for storing instructions and data); and
a processor for extracting a voice keyword using the artificial neural network by executing the at least one program, wherein the processor is configured to (Sainath col. 13, lines 12-33 processes and logic flows described are performed by one or more programmable computers having a central processing unit that receives instructions and data from the memory):
wherein the processing is configured to: obtain, from an input voice, an input feature map based on frequency data extracted from each section dividing the input voice by a predetermined period (Sainath col. 10, lines 1-25, the keyword spotting system (KWS) provides a two-dimensional set of input values (feature map) to a convolutional neural network, the input values representing features of an utterance (input voice) at specific points in time (where the span of time for the 2D set is a predetermined period)); 
perform a convolution operation between the input feature map (Sainath col. 6, lines 4-5, 18-62, CNN having multiple CNN layers (thus including a first layer) that convolves (performs a convolution) the input feature values as an input feature map) and at least one filter (Sainath col. 6, lines 18-35, the CNN includes a weight matrix as a filter (n different filters) defined in t x f (2 channels of length t and f), which is also the same channel length that the input feature values is defined by); 
store a result of the convolution operation as an output feature map (Sainath col. 11, lines 61-63, col. 10, lines 43-48, and col. 5, lines 17-51, the CNN performs convolutional multiplication to generate a feature map, which is then provided to another layer in the KWS system, such as the DNN, where col. 13, lines 12-28 teach that the processes and logic flows are performed by programmable computers executing one or more computer programs to perform functions by operating on input data and generating output, the computers including a central processing unit receiving instructions and data from a memory for storing instructions and data); and 
extract a keyword from the input voice based on the output feature map (Sainath col. 5, lines 16-21, 50-63, and col. 11, lines 8-22, the CNN provides output of generated feature maps (output feature map) to the DNN (learned machine learning model) and the DNN with the posterior handling module produces a score corresponding to a key phrase to detect particular keywords or key phrases (extract a voice keyword)).
Although Sainath teaches a 2D data set with time x frequency dimensions, and where Applicants in paragraph 56 of the Application state that when a length of the input feature map in the channel direction is 1, it is “understood as” a 2D data of size t x f, and thus Sainath’s 2D data of time x frequency is the same considering a length in the channel direction as 1, Sainath does not explicitly teach “in which a length in a channel direction of the input feature map data is defined.”
Variani teaches in which a length in a channel direction of the input feature map data is defined (Variani paras. 36 and 102, a feature map is created with dimensions M X 1 X P, where M and 1 correspond to time and frequency respectively, and P corresponds to feature map index where there is a filter p ϵ P for each channel, therefore the P dimension defines a channel direction of the feature map).
Therefore, taking the teachings of Sainath and Variani together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 2D set of input values in a key word spotting system as disclosed by Sainath with the feature map including length in a channel direction as disclosed by Variani at least because doing so would provide a way to reduce computational complexity in calculating multi-channel acoustic models while maintaining appropriate accuracy (see Variani para. 5).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sainath in view of Variani, as set forth above regarding claims 1 and 10 from which claims 8 and 17 depend, further in view of Kao et al., “Sub-band Convolutional Neural Networks for Small-footprint Spoken Term Classification,” arXiv:1907.01448v1 [eess.AS], July 2, 2019 (herein “Kao NPL”).
Regarding claims 8 and 17, Sainath teaches [wherein obtaining the input feature map includes obtaining – claim 8/ wherein the processor is configured to obtain  – claim 17] an input feature map having a size of t x 1 x f (width x height x channel) from a result of mel frequency processing for the input voice, where t denotes time and f denotes frequency (Sainath fig. 2, input layer 202, col. 5, lines 9-15, feature extraction module computes dimensional log-mel filterbank features over a particular time period, where col. 7, lines 52-60 teach an example of the input as being txf for a particular time period (x1) therefore a tx1xf map).
While Sainath teaches using mel frequency based features, Sainath does not explicitly teach mel frequency cepstral coefficient (MFCC) features.
Kao NPL teaches mel-frequency cepstral coefficients (MFCC) as the features that are input (Kao NPL page 3, top left column under the Feature Extraction section).
Therefore, taking the teachings of Sainath and Kao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CNN second layer of Sainath to include the MFCCs as disclosed in Kao NPL at least because doing so would lower computational resource needs for a spoken term classification task (see Kao NPL, section I, page 1, right column).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., “Temporal Convolution for Real-time Keyword Spotting on Mobile Devices,” arXiv:1904.03814v1 [cs.SD], 5 pages, April 8, 2019 (herein “Choi”).
Regarding claims 1 and 18, Choi teaches [A non-transitory computer-readable recording medium for keyword spotting, wherein the program instructions are executable by one or more processors to perform a process that comprises – claim 19 / an operation method of an apparatus for a keyword spotting, the method comprising -claim 1] (Choi Abstract, section 3, model which performs the keyword spotting executed on a Google Pixel 1 with a single core using TensorFlow lite Android (processor and memory storing program instructions)):
obtaining, from an input voice, an input feature map in which a length in a channel direction of the input feature map data is defined based on frequency data extracted [from – claim 1/ for – claim 18] each section dividing the input voice by a predetermined period (Choi sections 2 and 3 dataset input is one-second long utterance (voice) files, where the input raw audio is transformed into a time-frequency representation, where t is time, and f is frequency, the raw audio being decomposed (divided) into a sequence of frames with window length 30 ms (predetermined period of time), the feature map is further transformed into a tensor (feature map) X1d, of t x 1 x f dimensions (input feature map));
performing a convolution operation between the input feature map and at least one filter (Choi section 2, input feature map is input to temporal convolution (at least one filter) to output the output feature map);
storing a result of the convolution operation as an output feature map (Choi sections 2 and 3, output feature map is generated from the temporal convolution, where the model is run on a Google Pixel 1 with a single core (thus, data computed stored on the core)); and
extracting a keyword from the input voice based on the output feature map (Choi section 3, the TC-ResNet outputs a softmax classification value of the input dataset from the output feature map, the classifications representing a particular keyword from a class of 12 keywords).
Regarding claims 2 and 11, Choi teaches wherein the input feature map represents data corresponding to a size of t x 1 x f (width x height x channel)  (Choi section 2, input feature map X1d with dimensions t x 1x f) and the at least one filter represents data corresponding to a size of t' x 1 x f (width x height x channel), where t and t' represent the number of activations listed in an axial direction corresponding to time, and f represents the number of activations listed in an axial direction corresponding to frequency (Choi fig. 2c, filter for first convolution is 3x1x16k, corresponding to t’ x 1 x f, where t is time, f is frequency).
Regarding claims 4 and 13, Choi teaches [performing the convolution operation comprises performing – claim 4/ the processor is further configured to perform – claim 13] a first convolution operation between the input feature map (Choi section 2, fig. 1, input feature map is fed to input of temporal convolution) and each of n different filters covering frequency range of the input feature (Choi section 2, fig. 1, temporal convolution uses 3x1xfxc filters W1d thus a filter for every frequency/covering the frequency range).
Regarding claims 5 and 14, Choi teaches [further comprising performing – claim 5 / wherein the processor is further configured to perform – claim 14] a second convolution operation by using a first convolution block that performs a plurality of sub-convolution operations in which at least one or more stride values are respectively applied to a result of the first convolution operation (Choi fig. 2, building blocks of the CNN disclosed including convolution blocks as in fig. 2(a) and (b), that have a plurality of individual convolution operations therein with respective stride values).
Regarding claims 6 and 15, Choi teaches [further comprising performing – claim 6/ wherein the processor is further configured to perform – claim 15] a second convolution based on a plurality of first convolution blocks to which at least one of the number of strides and filters is applied differently (Choi fig. 2, as shown in fig. 2(d) a subsequent (second) convolution block is part of the processing chain and where the block is defined in fig. 2a) or 2b depending on the different stride values).
Regarding claims 7 and 16, Choi teaches [wherein performing the second convolution operation comprises performing – claim 7 / wherein the processor is further configured to perform – claim 16] the second convolution by using a second convolution block that performs a plurality of preset sub-convolution operations based on a result of an operation of the first convolution block and a stride value (Choi fig. 2, as shown in fig. 2(d) a subsequent (second) convolution block is part of the processing chain and where the block is defined in fig. 2a) or 2b depending on the different stride values, where within the block are a plurality of individual (sub-convolution) convolution operations).
Regarding claims 8 and 17, Choi teaches [wherein obtaining the input feature map includes obtaining – claim 8/ wherein the processor is configured to obtain  – claim 17] an input feature map having a size of t x 1 x f (width x height x channel) from a result of mel frequency cepstral coefficient (MFCC) processing for the input voice, where t denotes time and f denotes frequency (Choi section 2, fig. 1, MFCCs are input and converted to input tensor X1d, an input feature map with dimensions tx1xf).
Regarding claim 10, Choi teaches an apparatus for extracting a voice keyword using an artificial neural network, the apparatus comprising (Choi Abstract, section 3, Google Pixel 1 which executed the model including the CNN structure (artificial neural network)): 
a memory in which at least one program is stored (Choi section 3, Google Pixel 1 with a single core); and
a processor for extracting a voice keyword using the artificial neural network by executing the at least one program, wherein the processor is configured to (Choi section 3, Google Pixel 1 with a single core which executes the model for keyword spotting using tensorflow):
wherein the processing is configured to: obtain, from an input voice, an input feature map in which a length in a channel direction of the input feature map data is defined based on frequency data extracted from each section dividing the input voice by a predetermined period (Choi sections 2 and 3 dataset input is one-second long utterance (voice) files, where the input raw audio is transformed into a time-frequency representation, where t is time, and f is frequency, the raw audio being decomposed (divided) into a sequence of frames with window length 30 ms (predetermined period of time), the feature map is further transformed into a tensor (feature map) X1d, of t x 1 x f dimensions (input feature map));
perform a convolution operation between the input feature map and at least one filter (Choi section 2, input feature map is input to temporal convolution (at least one filter) to output the output feature map);
store a result of the convolution operation as an output feature map (Choi sections 2 and 3, output feature map is generated from the temporal convolution, where the model is run on a Google Pixel 1 with a single core (thus, data computed stored on the core)); and
extract a keyword from the input voice based on the output feature map (Choi section 3, the TC-ResNet outputs a softmax classification value of the input dataset from the output feature map, the classifications representing a particular keyword from a class of 12 keywords).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al., "Deep Residual Learning for Small-Footprint Keyword Spotting," 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2018, pp. 5484-5488, doi: 10.1109/ICASSP.2018.8462688. Tang is directed towards using deep residual networks for keyword spotting. Tang describes using MFCCs as input features for keyword spotting in audio, and processing them through a series of convolutional blocks that include a summation operator at the end of the block.
Sainath et al., “Convolutional neural networks for small-footprint keyword spotting,” Interspeech 2015, 5 pages. This paper corresponds to the Sainath patent cited herein, although presenting the subject matter in an academic format rather than a patent-style format.
Variani et al., US Patent No. 11,062,725 B2. Variani is directed towards speech recognition using a neural network including convolutional layers. In Variani, multiple channels of audio signals are processed through multiple convolutional layers by time and frequency.
Allibhai, US PgPub No. 2019/0341052 A1. Allibhai is directed towards machine learning based speech-to-text using convolutional neural networks. In Allibhai, a two-layer convolution is performed for one overall convolution operation, thus teaching “sub-convolutions.” 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656